RYDER, Judge.
Williams appeals his convictions for burglary, grand theft and dealing in *1166stolen property. We reverse the conviction for grand theft since it was based on the same course of conduct that provided the foundation for the dealing in stolen property conviction. See Kelly v. State, 397 So.2d 709 (Fla. 5th DCA 1981); section 812.025, Florida Statutes (1979). We affirm the convictions for burglary and dealing in stolen property but vacate the sentences and remand for a hearing to determine if appellant had a prior felony conviction. If not, the court must order a presentence investigation prior to resentencing. See Lopes v. State, 309 So.2d 591 (Fla.2d DCA 1975); Fla.R.Crim.P. 3.710.
SCHEB, C. J., and GRIMES, J., concur.